Exhibit 10.1


LEASE
THIS LEASE (this “Lease”) made and entered into as of the 1st day of January,
2019 (the “Effective Date”) between UEC Properties, LLC, a South Carolina
limited liability company (“Landlord”), and UEC Electronics, LLC, a South
Carolina limited liability company (“Tenant”).
WITNESSETH:
In consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree for themselves, their successors
and assigns, as follows:


1.    PREMISES. Landlord, in consideration of the rents, covenants, and
agreements hereinafter reserved and contained to be paid and performed by
Tenant, hereby demises and lets unto Tenant that certain land and improvements
located in or near the City of Hanahan, Berkley County, South Carolina, commonly
known as 5906 Howard Street, Hanahan, SC 29410 and buildings designated as 1 & 2
at 5914 and 5918 Howard Street, Hanahan, SC 29410 (the “Premises”), as more
particularly described or shown in EXHIBIT “A” attached hereto and made a part
hereof, together with all rights, appurtenances, easements, and privileges
thereto, upon and subject to all of the terms and conditions set forth herein.
2.    TERM. This Lease shall be effective as of the Effective Date. The initial
term (“Initial Term”) of this Lease shall be for ten (10) years commencing on
January 1, 2019, (the “Commencement Date”) and expiring at 11:59 p.m. on
December 31, 2028 (the “Termination Date”). So long as Tenant has not caused or
permitted to exist (beyond applicable cure periods, as applicable) a material
default or event of default under this Lease during the Initial Term, and no
default hereunder then exists, in each case as determined in the Landlord’s sole
discretion, Tenant shall have the option to renew the Initial Term for one (1)
additional period of five (5) years (the “Extended Term”). Tenant must provide
Landlord with written notice of Tenant’s intent to exercise its option for the
Extended Term (the “Renewal Notice”) no later than December 31, 2027. The Base
Rent (defined herein) charged during such Extended Term shall be ninety percent
(90%) of the market rate rent as determined by the parties in good faith;
provided, however, that if the parties agree that ninety percent (90%) of the
market rent rate is less than $410,600 per annum ($34,216.67 per month), the
Base Rent for the Extended Term shall nevertheless be $410,600 per annum
($34,216.67 per month); provided further, however should the parties be unable
to agree on the market rate rent for the Extended Term within one (1) month
after receipt by Landlord of the Renewal Notice, the Landlord shall have the
right to terminate this Lease as of the Termination Date by written notice to
Tenant no later than three (3) months after receipt by Landlord of the Renewal
Notice. If the Landlord does not terminate this Lease, Base Rent for the
Extended Term shall be $410,600 per annum ($34,216.67 per month). The Initial
Term and Extended Term, if applicable, are collectively referred to as the
“Term”.
3.    TRIPLE NET LEASE. THIS IS A TRIPLE NET LEASE AND LANDLORD SHALL NOT BE
REQUIRED TO PAY ANY EXPENSE, TO PROVIDE ANY SERVICES, OR TO DO ANY ACT OR THING
WITH RESPECT TO THE PREMISES, INCLUDING THE BUILDING, IMPROVEMENTS, OR ANY
APPURTENANCES, EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN.
4.    RENT AND OTHER SUMS TO BE PAID BY TENANT.
(a)    Base Rent. During the Term, Tenant shall pay to Landlord annual base
rent, as increased each year (the “Base Rent”) payable in equal monthly
installments according to the following schedule:
Period                    Monthly Rent        Annual Rent


[initials of signatories]

--------------------------------------------------------------------------------




Lease year 1-5                $30,200            $362,400
Lease year 6-10                $33,220            $398,640




Rent shall be paid to Landlord without demand and without setoff or reduction in
equal monthly installments in advance on the first (1st) day of each month at
the address of Landlord set forth in Section 32 hereof, or at such other address
as Landlord may from time to time designate to Tenant by notice in the manner
hereinafter provided. In the event the Commencement Date shall fall on a day
other than the first day of a calendar month, the Base Rent shall be apportioned
pro rata on a per diem basis for the period between the Commencement Date and
the first day of the following calendar month (which pro rata payment shall be
due and payable on the Commencement Date). No payment by Tenant or receipt by
Landlord of rent hereunder shall be deemed to be other than on account of the
amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of rent shall be deemed an accord and
satisfaction, and Landlord may accept such check as payment without prejudice to
Landlord's right to recover the balance of such installment or payment of rent
or pursue any other remedies available to Landlord.
(b)    Additional Rent. Any amounts required to be paid by Tenant under this
Lease (in addition to Base Rent) and/or any charges or expenses incurred by
Landlord on behalf of Tenant under the terms of this Lease, including, without
limitation, any expenses incurred for taxes, insurance, maintenance, repairs,
replacements, damage to the Premises caused by Tenant or Tenant's employees,
agents, contractors, licensees, or invitees, legal fees, cost of default
remedies, owner's association dues and assessments, landscaping, utilities and
other charges assessed against or attributed to the Premises which are the
obligation of Tenant hereunder, shall be considered additional rent (herein,
“Additional Rent”) payable in the same manner and upon the same terms and
conditions as Base Rent reserved hereunder except as expressly set forth herein
to the contrary. Any failure on the part of Tenant to pay such Additional Rent
when due shall entitle Landlord to the remedies available to it for non-payment
of Base Rent, including, without limitation, late charges and Interest (as
defined in Subsection 34(f)) thereon pursuant to Subsection 34(g) hereof. Base
Rent and Additional Rent shall be deemed and are hereafter referred to
occasionally as “Rent.”


5.    USE OF PREMISES. Tenant covenants and agrees that the Premises may be used
for any lawful purpose (the “Permitted Use”). Tenant will permit no liens to
attach or exist against the Premises, and shall not commit any waste. The
Premises shall not be used for any illegal purposes, and Tenant shall not allow,
suffer, or permit any unreasonable vibration, noise, odor, light or other effect
to occur within or around the Premises that constitutes a nuisance or trespass
for any neighbor of the Premises or their customers, agents, licensees or
invitees. Upon notice by Landlord to Tenant that any of the aforesaid prohibited
uses are occurring, Tenant agrees to promptly remove or control the same. Tenant
shall not in any way violate any law, or ordinance from time to time affecting
the Premises, or any restrictive covenant currently affecting the Premises, and
shall not in any manner use the Premises so as to cause cancellation of, or
prevent the use of the fire and extended coverage insurance policy required
hereunder. Landlord makes no (and does hereby expressly disclaim any) covenant,
representation or warranty as to the Permitted Use being allowed by or being in
compliance with any applicable laws, rules, acknowledging and agreeing that
Tenant shall conduct and rely solely on its own due diligence and investigation
with respect to the compliance of the Permitted Use with all such applicable
laws, rules, ordinances and restrictive covenants, and not on any such
information provided by Landlord or any of its agents or employees.
6.    QUIET ENJOYMENT. Tenant, upon paying the rents herein reserved and
performing and observing all of the other terms, covenants, and conditions of
this Lease on Tenant's part to be performed and observed, shall peaceably and
quietly have, hold, and enjoy the Premises, during the Term, subject to the
terms of this Lease and to any agreements and encumbrances which are superior to
this Lease or to which this Lease may be subordinated.


2    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




7.    TAXES.
(a)    Real Estate Taxes. Tenant shall pay all real estate taxes and other
impositions for the Premises, including any fees in lieu of taxes, both general
and special, which may be levied or assessed by the taxing authorities against
the land, buildings and all other improvements within or constituting the
Premises. Tenant shall pay all such real estate taxes and assessments directly
to the taxing authority including any fine, penalty, interest or cost that may
be added thereto for non-payment thereof. Real estate taxes and other
impositions shall mean all ad valorem taxes, water and sanitary taxes,
assessments, liens, licenses and permit fees or any other taxes imposed,
assessed or levied against the Premises, and all other charges, impositions or
burdens of whatever kind and nature, whether or not particularized by name, and
whether general or special, ordinary or extraordinary, foreseen or unforeseen,
which at any time during the Term may be created, assessed, confirmed, adjudged,
imposed or charged upon or with respect to the Premises or any improvements made
thereto, or on any part of the foregoing or any appurtenances thereto, or
directly upon this Lease or the rent payable hereunder or amounts payable by any
subtenants or other occupants of the Premises, or upon this transaction or any
documents to which Tenant is a party or successor-in-interest, or against
Landlord because of Landlord's estate or interest herein, by any governmental
authority, or under any law, including among others, all rental, sales, use,
inventory or other similar taxes and any special tax bills and general, special
or other assessments and liens or charges made on local or general improvements
or any governmental or public power or authority whatsoever, but excluding
income, franchise, capital gains, and estate and gift taxes. Landlord shall file
real estate tax appeals at Tenant’s request.
(b)    Personal Property Taxes and Assessments. The Tenant, at all times, shall
be responsible for and shall pay, before delinquency, all municipal, county,
state or federal taxes, including any fees in lieu of taxes, assessed against
any leasehold interest or any fixtures, furnishings, equipment, stock and trade,
or other personal property owned, installed or used on the Premises and billed
to the Landlord or to the Premises, or any further improvements to the Premises
by Tenant or by Landlord.
8.    UTILITIES. Tenant shall pay, prior to delinquency, all electricity, heat,
water, sewer, trash removal, and all other utility charges and costs of any kind
for utilities used or consumed at the Premises. Landlord is not responsible for
any interruptions or curtailments in utility services except to the extent
caused by the gross negligence or willful misconduct of Landlord, its employees,
agents, servants, or contractors. Landlord hereby reserves the right to grant
perpetual utility and/or other easements over, under, and across the Premises,
to the applicable private, public, or governmental authorities for purposes of
installing, constructing, reconstructing, using, operating, repairing,
replacing, maintaining, relocating, and/or removing any utility lines and/or
facilities, provided same do not unreasonably interfere with the conduct of
Tenant's business. Tenant agrees, from time to time within ten (10) days of
Landlord's request, to execute and deliver to Landlord any reasonable
instruments presented to Tenant by Landlord which grant such utility and other
easements over, across, and under the Premises, to any applicable private,
public, or governmental authorities for the purposes described hereinabove.
9.    INSURANCE REQUIRED OF TENANT.
(a)    With respect to Tenant's performance under this Lease, and in addition to
Tenant's obligation to indemnify, Tenant shall at its sole cost and expense:
(i)
maintain the insurance coverages and limits required by this Section and any
additional insurance and/or bonds required by law on or before the Effective
Date or Tenant's entering the Premises for any purpose, and at all times during
the Term;

(ii)
procure the required insurance from an insurance company eligible to do business
in the State of South Carolina and having and maintaining a



3    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




Financial Strength Rating of “A-” or better and a Financial Size Category of
“VII” or better, as rated in the A.M. Best Key Rating Guide for Property and
Casualty Insurance Companies, except that, in the case of Workers' Compensation
insurance, Tenant may procure insurance from the state fund of the State of
South Carolina; and
(iii)
deliver to Landlord, certificates of insurance stating the types of insurance
and policy limits.  Tenant shall provide or will endeavor to have the issuing
insurance company provide at least thirty (30) days advance written notice of
cancellation, non-renewal, or reduction in coverage, terms, or limits to
Landlord.  Tenant shall deliver such certificates:

1)
On or before the Effective Date or Tenant's entering the Premises for any
purpose; and

2)
prior to expiration of any insurance policy required in this Section.

(b)    The parties agree:
(i)
the failure of Landlord to demand such certificate of insurance or failure of
Landlord to identify a deficiency will not be construed as a waiver of Tenant's
obligation to maintain the insurance required under this Lease;

(ii)
that the insurance required under this Lease does not represent that coverage
and limits will necessarily be adequate to protect Tenant, nor be deemed as a
limitation on Tenant's liability to Landlord in this Lease;

(iii)
Tenant may meet the required insurance coverages and limits with any combination
of primary and Umbrella/Excess liability insurance; and

(iv)
Tenant may not maintain a deductible that exceeds $5,000.00 on any liability and
not more than $25,000.00 on any property policy without Landlord's prior written
approval.   

(c)    The insurance required by this Section includes the following coverages:
(i)
Workers' Compensation insurance with benefits afforded under the laws of the
State of South Carolina and Employers Liability insurance with limits of at
least:
$500,000.00 for Bodily Injury – each accident
$500,000.00 for Bodily Injury by disease – policy limits
$500,000.00 for Bodily Injury by disease – each employee

(ii)
Commercial General Liability insurance written on Insurance Services Office
(ISO) Form CG 00 01 12/07 or a substitute form providing equivalent coverage,
covering liability arising from the Premises, operations, independent
contractors, personal injury, products/completed operations, and liability
assumed under an insured contract (including the tort liability of another
assumed in a business contract) with limits of at least:

$3,000,000.00 General Aggregate limit (per location basis)


4    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




$1,000,000.00 each occurrence limit for all bodily injury or property damage
incurred in any one (1) occurrence
$3,000,000.00 each occurrence limit for Personal Injury and Advertising Injury
$5,000,000.00 Products/Completed Operations Aggregate limit
$100,000.00 Damage to Rented Premises
(iii)
The Commercial General Liability insurance policy must:       

 
1)
include Landlord and Landlord's lenders, if any, as Additional Insureds using
the ISO Additional Insured-Managers or Lessors of Premises endorsement form CG
20 11 04/13, or an acceptable substitute providing equivalent coverage.  Tenant
shall provide a copy of the Additional Insured endorsement to Landlord.  The
Additional Insured endorsement may either be specific to Landlord or may be
“blanket” or “automatic” addressing any person or entity as required by
contract.  A copy of the Additional Insured endorsement must be provided within
sixty (60) days of execution of this Lease and within sixty (60) days of each
Commercial General Liability policy renewal;

2)
include a waiver of subrogation in favor of Landlord;

3)
be primary and non-contributory with respect to any insurance or self-insurance
that is maintained by Landlord; and

4)
the policy aggregate must be provided on a per location basis.

(iv)
Property insurance with limits equal to 90% replacement cost of Tenant's
personal property, decorations, trade fixtures, furnishings, equipment,
alterations and repairs, improvements and betterments, and other contents
located or placed therein and shall include business interruption.  The property
insurance policy will include a waiver of subrogation in favor of Landlord.



(d)    If Tenant fails to obtain and provide any or all of the aforesaid
insurance, Landlord may, but shall not be required to, purchase such insurance
on behalf of Tenant and recover the cost of such insurance as Additional Rent
due under this Lease.  Tenant agrees, as its own expense, to comply with all
rules and regulations of the fire insurance rating organization having
jurisdiction.


10.    LANDLORD'S INSURANCE. Landlord shall maintain fire and casualty special
form “all risk” insurance, with extended coverage, covering the buildings to be
located upon the Premises equal to the full replacement cost thereof. Tenant
shall pay or reimburse to Landlord the actual cost of insurance within fifteen
(15) days after receipt of an invoice therefor. Such payment shall be deemed
Additional Rent hereunder.
11.    WAIVER OF SUBROGATION. Landlord and Tenant hereby release each other and
each party's officers, directors, employees, and agents from liability or
responsibility for any loss or damage to their respective property covered by
insurance policies, or which would have been covered by insurance if the party
had complied with the terms and provisions of this Lease. This release shall
apply to Landlord and Tenant and anyone claiming through or under Landlord or
Tenant, by way of subrogation or otherwise,


5    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




even if the occurrence was caused by the fault or negligence of Landlord or
Tenant or anyone under their control. Each of Landlord and Tenant shall cause
any property damage insurance which it maintains in respect to the Premises, to
contain a provision whereby the insurer waives any rights of subrogation against
the other party.
12.    REPAIRS AND MAINTENANCE.
(a)    Tenant Obligations. Throughout the Term, Tenant, at its sole expense,
shall maintain all portions of the Premises in good condition, ordinary wear and
tear excepted. Such maintenance shall include, without limitation, the building,
parking areas, sidewalks, loading areas, thruways, methods of ingress and
egress, electrical, lighting facilities and equipment, and all parkways, fences
and signs located on Premises. Tenant shall be responsible for the cost of
repairs made to, and/or replacements of, any structural systems, including the
roof, load-bearing walls, floor slabs, masonry walls and foundation, paved
parking, and the HVAC unit(s), up to $1,000, unless such repair and/or
replacement is necessitated by Tenant’s particular use or its gross negligence
or willful misconduct in which case Tenant shall be responsible for the entire
cost of repair and/or replacement. Tenant will not suffer or permit any waste or
neglect and will take such steps as often as may be necessary to keep the
building, appurtenances, and other improvements on the Premises in a good
condition. Tenant, in keeping the Premises in good order, condition and repair,
shall exercise and perform good maintenance practices. Tenant agrees to initiate
and carry out a program of regular maintenance and repair of the Premises so as
to impede, to the extent possible, deterioration by ordinary wear and tear and
to keep the same in attractive condition. Tenant shall also repair, replace and
be responsible for damage caused by stoppage, breakage, leakage, overflow,
discharge or freezing of fixtures and above ground plumbing pipes or sewer
lines.
(b)    Landlord Obligations. So long as Tenant has complied with its obligations
in this Section, Landlord shall be responsible for the cost of repairs made to,
and/or replacements of, structural systems, including the roof, load-bearing
walls, floor slabs, masonry walls and foundation, paved parking, and the HVAC
unit(s) when such repair and/or replacement cost is in excess of $1,000;
provided, that, Tenant shall pay the first $1,000 due for any repair and/or
replacement and Landlord shall only be responsible for costs in excess of
$1,000. Landlord will be responsible to repair or replace below ground plumbing
pipes or sewer lines unless such repair and/or replacement is necessitated by
Tenant’s particular use or its gross negligence or willful misconduct in which
case Tenant shall be responsible for the entire cost of repair and/or
replacement.
(c)    Repairs Made by Landlord. If Tenant refuses or neglects to commence the
necessary maintenance, repairs or replacements within thirty (30) days after the
written demand by Landlord (other than in the case of emergency), Landlord may
(but shall not be required to) make such maintenance, repairs or replacements
without liability to Tenant for any loss or damage that may accrue to Tenant's
stock, business, equipment, or fixtures by reason thereof, and if Landlord makes
such maintenance, repairs or replacements, Tenant shall pay to Landlord, within
thirty (30) days after demand, as Additional Rent, the cost thereof, plus
interest at the rate set forth in Subsection 34(f) from the date Landlord pays
for any such repairs.
(d)    HVAC Maintenance. Tenant shall, at its cost, contract with a service
company (which Landlord, at its option, may reasonably designate or approve) for
the quarterly maintenance of the heating, ventilating and air conditioning
equipment serving the Premises. Tenant shall furnish a copy of the service
contract to Landlord within ten (10) days after opening for business, and a copy
of any subsequent contracts from time to time during the Term.
(e)    Pest and Termite Control. Tenant shall, at its cost, retain a licensed,
bonded professional pest and termite control service (which Landlord, at its
option, may reasonably designate or approve) to perform at the minimum annual
inspections of the Premises, to keep the same free of infestation by insects,
rodents and vermin, and shall promptly cause any corrective or extermination
work reasonably recommended


6    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




by such service to be performed. The Tenant shall provide the Landlord with a
copy of the termite and pest control contract and annual renewals of the
contract.
13.    ALTERATIONS.


(a)    Landlord shall pay to Tenant (i) an allowance during the Initial Term of
One Hundred Thousand and No/100 Dollars ($100,000) (the “Allowance”) for the
purpose of reimbursing Tenant for the direct costs of completing painting,
carpeting, and other renovations to the Premises during the Term (“Tenant’s
Renovations”). The Landlord shall provide the Allowance to the Tenant with
either a check or as a Base Rent credit, such method of payment to be made in
the Landlord’s sole discretion.
If the total actual cost of Tenant’s Renovations exceeds the Allowance provided
in this Section 13(a), Tenant shall be solely responsible for such amounts in
excess of the Allowance.
The Tenant’s Renovations shall be considered improvements and appurtenances to
the Premises, owned by the Landlord, and shall remain with the Premises at the
end of the Term.
(b)    Other than as set forth in Section 13(a), Tenant agrees not to make
alterations, changes, additions, or improvements to the Premises and/or or the
improvements thereon costing in excess of $20,000 in the aggregate without the
prior written consent of Landlord, which shall not be unreasonably withheld,
delayed or conditioned. Tenant shall submit three complete sets of Tenant's
plans and specifications which have been stamped/sealed by an architect or
engineer licensed in the State of South Carolina (the “Plans and
Specifications”) to Landlord in conjunction with Tenant's request for Landlord's
consent to Tenant's planned alterations of the Premises (the “Tenant's Work). If
approved by Landlord, the Plans and Specifications shall be the final plans and
specifications, and no material changes shall be made without Landlord's prior
written consent. “Material Changes” shall include any change of the appearance
of the improvements or re-engineered drawings of the improvements thereon.
Landlord agrees to review and comment on the Plans and Specifications within
fifteen (15) days after receipt; otherwise, such request and plans and
specifications will be deemed approved by Landlord. If Landlord consents to
Tenant's proposed alterations, changes, additions, or improvements and approves
the Plans and Specifications, all work erected or performed shall be performed
solely by Tenant at its sole cost and expense pursuant to the approved Plans and
Specifications. Tenant agrees that no construction shall commence until Landlord
approves said Plans and Specifications. Prior to commencement of construction, a
pre-construction coordination conference shall be held at or near the Premises.
Landlord's representative, Tenant's representative and Tenant's Contractor (as
defined hereinafter), if any, shall attend such conference. Tenant shall be
responsible for and agrees to obtain all building permits, other permits,
utility services, and certificates of occupancy required in connection with the
use and occupancy of the Premises.


(c)    In the event Tenant engages the services of a contractor with regard to
the Tenant's Work, Tenant and Tenant's contractor (the “Contractor”) shall
comply with the requirements set forth in this subsection (c). Tenant and
Tenant's contractor shall enter into a construction contract in which the
contractor agrees to perform the work, and Tenant shall provide an executed copy
of such contract to Landlord. Said contract shall provide, among other things,
as follows:
(i)
That notwithstanding anything to the contrary, the Contractor will perform the
work and furnish the materials required therefor on the sole credit of Tenant;
that no lien for labor or materials will be filed or claimed by the Contractor
against the Premises, that the Contractor will discharge any such lien filed or
claims by any person or entity that furnishes labor or materials; and that the
Contractor will indemnify and save Landlord harmless from any and all costs and
expenses, including reasonable attorneys' fees,



7    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




suffered, or incurred as a result of any such lien that may be filed or claimed
in connection with or arising out of the work; and
(ii)
That the Contractor shall furnish Tenant and Landlord with certificates of
insurance setting forth the following coverages: (A) workmen's compensation
insurance as required by the laws of the State of South Carolina or the United
States; (B) bodily injury, including death, with limits of $1,000,000.00 per
person and $3,000,000.00 per occurrence; (C) property damage, with limits of
$500,000.00; (D) motor vehicle liability and property damage in the amounts set
forth in (B) and (C); and (E) Builder's Risk Insurance in the full amount of the
contract.

14.    DAMAGE OR DESTRUCTION. If the building or other improvements upon the
Premises are damaged by fire or other casualty, Landlord shall cause the damage
to the physical structure of the building (excluding any tenant improvements or
alterations therein) to be repaired or replaced without unreasonable delay;
provided, however, if by reason of such casualty, Landlord, in its reasonable
estimation, determines that the amount of time required to repair the damage
using due diligence is in excess of 270 days (as measured from the issuance of
the applicable building permits necessary for reconstruction), then either party
shall have the right to terminate this Lease by giving written notice of
termination to the other party hereto within thirty (30) days after the date of
casualty; provided, however, in the event that the casualty giving rise to an
election to terminate is caused by the negligence, misconduct or acts or
omissions of Tenant or Tenant's invitees, Tenant shall have no right to
terminate this Lease. Except as specifically set forth herein, in no event shall
any such damage cause the abatement or rebate in the Rent then due or thereafter
becoming due under the terms hereof. Notwithstanding the other provisions of
this Section, in the event that there should be a casualty loss to the Premises
during the last two (2) years of the Term, Landlord may, at its option,
terminate this Lease by giving written notice thereof to Tenant within thirty
(30) days after the date of the casualty and the Rent shall abate as of the date
of such notice. Except as provided herein, Landlord shall have no obligation to
rebuild or repair in case of fire or other casualty, and no termination under
this Section shall affect any rights of Landlord or Tenant hereunder arising
from the prior defaults of the other party. Tenant shall give Landlord immediate
notice of any fire or other casualty in the Premises. Notwithstanding anything
contained in this Section to the contrary, in no event shall Landlord be
required to expend more funds in connection with repair or restoration than the
amount received by Landlord from the proceeds of any insurance policies
maintained by Landlord. Further, Landlord shall have no duty to restore, repair,
replace or rebuild in the event that any lender of Landlord should require that
insurance proceeds received as a result of the fire or other casualty be applied
to payment of the mortgage debt, and, in such event, Landlord and Tenant shall
each have the right to terminate this Lease immediately.
15.    CONDEMNATION. If any substantial portion of the Premises is taken under
the power of eminent domain (including any conveyance made in lieu thereof) or
if such taking shall materially impair the normal operation of Tenant's
business, then either party hereto shall have the right to terminate this Lease
by giving written notice of such termination to the other party within thirty
(30) days after such taking. If neither party elects to terminate this Lease,
Landlord shall repair and restore the Premises to the best possible tenantable
condition (but only to the extent of any condemnation proceeds made available to
Landlord) and the Rent shall be proportionately and equitably reduced as of the
date of the taking. All compensation awarded for any taking (or the proceeds of
a private sale in lieu thereof) shall be the property of Landlord whether such
award is for compensation for damages to the Landlord's or Tenant's interest,
and Tenant hereby assigns all of its interest in any such award to Landlord;
provided, however, Landlord shall not have any interest in any separate award
made to Tenant for loss of business, moving expenses, its leasehold estate, or
the taking of Tenant's trade fixtures or equipment if a separate award for such
items is made to Tenant and such separate award does not reduce the award to
Landlord.


8    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




16.    ASSIGNMENT OR SUBLETTING. So long as Tenant is not in default under this
Lease, Tenant may assign its interest in this Lease or sublet the entire
Premises (but not a part thereof) to (i) a wholly owned corporation or
controlled subsidiary of Tenant; or (ii) the parent corporation through which
Tenant is authorized to operate its business. Tenant shall make no other
assignment or subletting without the prior written consent of Landlord, and upon
such terms and conditions as Landlord may approve. A change in ownership of
Tenant shall be an assignment of this Lease for purposes of this Section. Any
assignment or sublease shall not release or relieve Tenant from any obligations
of this Lease. Tenant shall pay to Landlord, as Additional Rent, the sum of
$3,000.00 to cover Landlord's administrative costs, overhead and counsel fees,
plus all out-of-pocket expenses above such amount, in connection with such
assignment or subletting consented to by Landlord and any and all additional
costs and expenses incurred hereunder. Any assignee of Tenant shall assume
Tenant's obligations hereunder and shall deliver to Landlord an assignment and
assumption agreement in form satisfactory to Landlord within ten days after the
effective date of the assignment. Notwithstanding the foregoing, regardless of
Landlord's consent or the need under this Section to obtain Landlord's consent,
no assignment or subletting shall release Tenant from this Lease. Acceptance of
Rent from any other person shall not be deemed a waiver by Landlord of any
provision of this Lease. Consent to one assignment or subletting shall not be
deemed a consent to any subsequent assignment or subletting. In the event of any
assignment or sublease involving rent in excess of the Base Rent or Additional
Rent required under this Lease (“Excess Rent”), Landlord shall participate in
the Excess Rent. Tenant shall promptly pay to Landlord, as additional rent,
fifty percent (50%) of all such Excess Rent collected from the assignee or
subtenant, and shall supply Landlord with a true copy of each assignment or
sublease, and in the case of the former, an originally executed assumption by
the assignee of all of Tenant's obligations under this Lease.
17.    ORDINANCES. Tenant shall at its own cost and expense promptly observe and
comply with all laws, rules, orders, zoning ordinances, regulations, and
requirements applicable to the Premises and all buildings and improvements
thereon, or to repairs or alterations thereof, and shall also at its own cost
and expense promptly comply with all laws, rules, orders, and regulations. If
Tenant fails to comply with any of the foregoing requirements, Landlord may, at
its option and after thirty (30) days' notice to Tenant of its intention to do
so, comply with the same for the account of Tenant, and Tenant shall upon demand
pay to Landlord the cost of such compliance including reasonable expenses,
Interest, attorneys' fees, and costs incurred in connection therewith.
18.    FINANCING. Tenant agrees that this Lease and all of Tenant's right,
title, and interest in and to this Lease and the Premises is subject and
subordinate to any mortgage, deed of trust, or other security instrument which
Landlord may now or hereafter place upon all or any portion of the Premises
(each, a “Mortgage”) and to all renewals, modifications, amendments, and
extensions thereof and to all the terms and provisions thereof. This provision
is self-operative. Tenant agrees, however, to promptly execute any document or
instrument which may be requested by Landlord or any mortgagee or lender holding
a Mortgage (each, a “Mortgagee”) evidencing such subordination. If any Mortgage
is foreclosed (or in the event of a deed in lieu of foreclosure), then (a)
Tenant shall, at any purchaser's (including any Mortgagee) at such foreclosure
sale (or deed in lieu thereof) (the “Purchaser”) election, attorn to such
Purchaser and recognize such Purchaser as the “landlord” under this Lease
pursuant to all the terms and provisions of this Lease, and Tenant will promptly
execute any such documents and instruments as may be necessary or appropriate to
evidence such attornment; and (b) Tenant waives the provisions of any statute or
rule of law, now or hereafter in effect, that provides Tenant any right to
terminate this Lease or to otherwise adversely affect Landlord's interest in
this Lease upon any such foreclosure proceeding. Any Mortgagee shall also have
the right, in such Mortgagee's discretion, to subordinate its Mortgage to this
Lease. If Tenant, within fifteen (15) days after Landlord's demand, fails to
execute and deliver any instrument or document required to be executed by Tenant
pursuant to this Section 18, then Landlord is hereby authorized to execute same
as attorney-in-fact for the Tenant, such power being coupled with an interest.


9    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




19.    ESTOPPEL CERTIFICATE & FINANCIAL STATEMENTS. (a)     Tenant shall, from
time to time within ten (10) days after Landlord's demand, execute and deliver
to Landlord and/or Landlord's designee an estoppel certificate in a form
acceptable to Landlord and/or Landlord's designee certifying (a) that this Lease
is unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as so modified), (b) the dates to
which rent and other charges payable under this Lease have been paid, (c) that
Landlord is not in default under this Lease (or if Tenant alleges a default,
then (i) stating the nature of such alleged default, and (ii) the date of notice
provided to Landlord stating such default), and (d) such other matters as
Landlord and/or such designee may require. If Tenant fails to execute and
deliver to Landlord and/or Landlord's designee any such estoppel certificate
within ten days after Landlord's demand, then Tenant shall be automatically
deemed to have approved such estoppel certificate in the form submitted to
Tenant and all the matters set forth therein.
(b)    Financial Statements. Tenant shall furnish to Landlord within one hundred
twenty (120) days after the close of each fiscal year a balance sheet, as well
as a profit and loss statement and any other financial information or summaries
that Tenant typically provides to its lenders or owners on Tenant for such
fiscal year, certified by Tenant to be correct and accurate and prepared in
accordance with generally accepted accounting principles consistently applied,
and a quarterly profit and loss statement of Tenant. Landlord shall keep such
information strictly confidential and not disclose such information to any other
party other than its lender or potential lender.
20.    INDEMNITY; LIMITS OF LIABILITY. Tenant agrees to indemnify, defend, and
save Landlord, its agents, contractors, servants, and employees harmless from
and against any and all liabilities, damages, claims and demands for, or in
connection with, any accident, injury, or damage whatsoever caused to any person
or property arising, directly or indirectly, out of the business conducted in or
the use and/or occupancy of the Premises, or occurring in, on or about the
Premises or any part thereof, or arising directly or indirectly, from any act or
omission of Tenant or any concessionaire or sub-tenant or their respective
licensees, servants, agents, employees, or contractors, and from and against any
and all costs, expenses, and liabilities incurred in connection with any such
claims and/or proceedings brought thereon, except to the extent caused by the
willful misconduct or gross negligence of Landlord or any of its agents,
contractors, servants, or any employees. If any action or proceeding shall be
brought by or against Landlord, its agents, contractors, servants, or employees
in connection with any such liability, claim, suit, cost, injury, death or
damage, Tenant, on notice from Landlord shall defend such action or proceeding,
at Tenant's expense, by or through attorneys reasonably satisfactory to
Landlord. The provisions of this paragraph shall apply to all activities of
Tenant, its agents, contractors, servants or employees with respect to the
Premises, whether occurring before or after execution of this Lease. The
insurance coverage maintained by Tenant pursuant to this Lease shall support
insurable aspects of the foregoing indemnity; provided, however, Tenant's
liability pursuant to such indemnity shall not be limited to the amount or
coverage of such insurance. The foregoing indemnification provision and the
obligations arising thereunder shall survive any expiration or termination of
this Lease. Neither Landlord, its agents, contractors, servants or employees
shall be liable in any manner to Tenant, its agents, contractors, servants or
employees for any injury to or death of persons or for any loss of or damage to
property, regardless of whether such loss or damage is occasioned by casualty,
theft or any other cause of whatsoever nature, except to the extent such loss or
damage caused by the willful misconduct or gross negligence of Landlord, its
agents, contractors, servants or employees. In no event shall Landlord, its
agents, contractors, servants and employees be liable in any manner to Tenant,
its agents, contractors, servants or employees as the result of the acts or
omissions of Tenant, its agents, contractors, servants and employees. All
personal property upon the Premises shall be at the risk of Tenant only, and
neither Landlord, its agents, contractors, servants or employees shall be liable
for any damage thereto or theft thereof, except to the extent attributable to
the willful misconduct or gross negligence of Landlord, its agents, contractors,
servants or employees.




10    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




21.    LIENS. Tenant will promptly, and in all events within thirty (30) days
following the filing of same, remove and discharge, and shall indemnify, defend
and hold Landlord harmless from and against any lien, charge, claim, security
interest or encumbrance which may attach to, upon or against the Premises or any
portion thereof, arising out of the possession, use, occupancy, construction,
operation, supply, repair, or rebuilding by reason of the furnishing of labor,
services, materials or equipment by a contractor or material supplier or anyone
else who is entitled to mechanics' lien under applicable law (a “Mechanics'
Lien”). Notwithstanding the foregoing, Tenant may reserve the right to contest
the validity or amount of any such Mechanics' Lien in good faith, provided that,
within thirty (30) days after the filing of such Mechanics' Lien, Tenant
discharges said Mechanics' Lien of record or records a bond eliminating said
Mechanics' Lien as an encumbrance against the Landlord's interest in the
Premises. If Tenant fails to remove any Mechanics' Lien against Landlord's
interest, Landlord may, in addition to any other right or remedy, but shall not
be obligated to, take such action as Landlord shall reasonably determine to
remove such Mechanics' Lien, and all costs and expenses incurred by Landlord,
including, without limitation, amounts paid in good faith settlement of such
Mechanics' Lien and attorneys' fees and costs, shall be paid by Tenant. Tenant's
obligations pursuant to this Section shall survive the expiration or earlier
termination of this Lease.
Nothing contained in this Lease shall be construed as the consent or request of
Landlord, express or implied, for the performance of any labor or services or
for the furnishing of any materials or equipment for any construction,
alteration, addition, rehabilitation, repair or demolition of or to the Premises
(or any part thereof). Notice is hereby given that Landlord will not be liable
for any labor, services, materials or equipment furnished or to be furnished to
Tenant, or anyone holding an interest in the Premises (or any part thereof)
through or under Tenant, and that no construction or other liens for any such
labor, services, materials or equipment shall attach to or affect the interest
of Landlord in the Premises. Tenant agrees to indemnify, protect, defend and
hold Landlord harmless from and against all Claims, paid or incurred by Landlord
in connection with any such Mechanics' Lien.
22.    HAZARDOUS MATERIALS.
(a)    Throughout the Term, Tenant and Tenant's employees, agents, invitees,
licensees, and contractors shall not cause, permit, or allow any substances,
chemicals, materials, or pollutants (whether solid, liquid, or gaseous) deemed
to be toxic or hazardous or the manufacture, storage, transport, or disposal of
which is regulated, governed, restricted, or prohibited by any federal, state,
or local agency or authority, or under any federal, state, or local law,
ordinance, rule, or regulation related to the environment, health, or safety
(collectively, “Environmental Laws”), including, without limitation, any oil,
gasoline, petroleum, petroleum by-products, hazardous substances, toxic
substances, hazardous waste, asbestos, or asbestos containing materials
(collectively, “Hazardous Materials”) to be handled, placed, stored, dumped,
released, manufactured, used, transported, or located on, in, under, or about
the Premises; provided, however, Tenant shall be permitted to use and otherwise
handle minor quantities of such Hazardous Materials as are ordinarily and
typically used and handled as part of the Permitted Use so long as such
Hazardous Materials are used and handled in accordance with all Environmental
Laws. Upon the expiration or earlier termination of this Lease, Tenant shall, at
Tenant's sole cost and expense, remove all Hazardous Materials from the Premises
except to the extent placed thereon by Landlord.
(b)    Tenant shall give Landlord immediate written notice of any problem,
spill, discharge, threatened discharge, or discovery of any Hazardous Materials
or claim thereof. If such problem, spill, discharge, threatened discharge, or
discovery was caused by Tenant or any of Tenant's employees, agents,
contractors, invitees, guests, or licensees, then such notice shall include a
description of measures proposed to be taken by Tenant to contain and/or
remediate the release of such Hazardous Materials and any resultant damage to or
impact on property, persons, and/or the environment (which term includes,
without limitation, soil, surface water, or groundwater). Upon Landlord's
approval and at Tenant's own cost and expense, Tenant shall promptly take all
steps necessary to clean up and remediate any release of such Hazardous
Materials,


11    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




comply with all Environmental Laws, and otherwise report and/or coordinate with
Landlord and all appropriate governmental agencies.
(c)    Tenant shall indemnify, release, defend (with counsel reasonably
acceptable to Landlord), and hold Landlord and Landlord's agents, affiliates,
representatives, officers, and employees harmless from and against all
Liabilities (as defined below) suffered by, incurred by, or assessed against
Landlord and/or Landlord's agents, affiliates, representatives, officers, and
employees, whether incurred as a result of legal action taken by any
governmental entity or agency, taken by any private claimant or taken by
Landlord, as a result of the presence, disturbance, discharge, release, removal,
or cleanup of any Hazardous Materials on, in, upon, or about the Premises
(except to the extent placed thereon by Landlord, its agents, servants,
employees or contractors), and/or other off-site property if caused directly or
indirectly, in whole or in part, by the acts or omissions of Tenant or Tenant's
agents, employees, contractors, representatives, or invitees. Tenant's
obligations and liabilities under this Section 22 shall survive the expiration
or earlier termination of this Lease. “Liabilities” means all liabilities,
expenses, demands, damages (including punitive, exemplary, and consequential
damages), costs, losses, causes of action, claims, attorneys' fees, other
professional fees, penalties, fines, assessments, and charges.
(d)    Upon seven (7) days' advance notice, Tenant shall permit Landlord and its
representatives access to the Premises, from time to time, to conduct an
environmental assessment, investigation and sampling of the Premises, at
Landlord's expense, except to the extent such assessment, investigation or
sampling shows the presence of Hazardous Materials caused by Tenant's actions,
in which case such audit shall be at Tenant's expense. Landlord shall cooperate
with Tenant to ensure that such access causes the least amount of disruption to
Tenant's operation on the Premises as possible and shall, at Landlord's sole
expense, restore the Premises to its condition prior to such assessment.
23.    [INTENTIONALLY OMITTED].
24.    TITLE AND CONDITION. (a) The Premises are demised and let subject to (i)
the existing state of title of any of the Premises, (ii) any state of facts
which an accurate survey or physical inspection of the Premises might show,
(iii) all requirements of law, including any existing violation of any thereof,
and (iv) the condition of the Premises as of the Commencement Date, without
representation or warranty by Landlord.
(b)    EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS LEASE, LANDLORD LEASES
AND WILL LEASE AND TENANT TAKES AND WILL TAKE THE PREMISES AS IS WHERE IS AND
WITH ALL FAULTS. TENANT ACKNOWLEDGES THAT EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS LEASE, LANDLORD (WHETHER ACTING AS LANDLORD HEREUNDER OR IN ANY
OTHER CAPACITY) HAS NOT MADE AND WILL NOT MAKE, NOR SHALL LANDLORD BE DEEMED TO
HAVE MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PREMISES, INCLUDING ANY WARRANTY OR REPRESENTATION AS TO (i) ITS FITNESS,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE, (ii) THE QUALITY OF THE
MATERIAL OR WORKMANSHIP THEREIN, (iii) THE EXISTENCE OF ANY DEFECT, LATENT OR
PATENT, (iv) LANDLORD'S TITLE THERETO, (v) VALUE, (vi) COMPLIANCE WITH
SPECIFICATIONS, (vii) LOCATION, (viii) USE, (ix) CONDITION, (x) MERCHANTABILITY,
(xi) QUALITY, (xii) DESCRIPTION, (xiii) DURABILITY (xiv) OPERATION, (xv) THE
EXISTENCE OF ANY HAZARDOUS SUBSTANCE, OR (xvi) COMPLIANCE OF THE PREMISES WITH
ANY LAW OR LEGAL REQUIREMENT; AND ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY
TENANT. TENANT ACKNOWLEDGES THAT THE PREMISES ARE OF ITS SELECTION AND TO ITS
SPECIFICATIONS AND THAT THE PREMISES HAVE BEEN INSPECTED BY TENANT AND ARE
SATISFACTORY TO IT. IN THE EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF THE
PREMISES OF ANY NATURE, WHETHER LATENT OR PATENT, LANDLORD SHALL NOT HAVE ANY
RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO


12    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




OR FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING STRICT LIABILITY IN
TORT). EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS LEASE, THE PROVISIONS OF
THIS SUBSECTION 24(b) HAVE BEEN NEGOTIATED, AND ARE INTENDED TO BE A COMPLETE
EXCLUSION AND NEGATION OF ANY WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY OF THE PREMISES, ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE
OR ANY OTHER LAW NOW OR HEREAFTER IN EFFECT OR ARISING OTHERWISE.
25.    SIGNAGE. Tenant shall fully comply with all applicable requirements of
all jurisdictional regulatory requirements pertaining to signage and signage
installation, including, but not limited to, the ordinances of the City of
Hanahan, South Carolina, if applicable.
26.    TENANT'S FIXTURES. Tenant shall have the right to install in the Premises
trade fixtures required by Tenant or used by it in its business, and if
installed by Tenant, to remove any or all such trade fixtures from time to time
during and upon termination or expiration of this Lease, provided Tenant is not
then in default under the terms of this Lease; provided, however, that prior to
the expiration of the Term, Tenant shall remove said trade fixtures from the
Premises and repair and restore any damage or injury to the Premises (to the
condition in which the Premises existed prior to such installation) caused by
the installation and/or removal thereof.
27.    DEFAULT.
(a)    Tenant shall be in default hereunder if (a) Tenant fails to pay when due
Rent and any other sums due under this Lease; or (b) Tenant fails to observe and
perform any of the other terms, covenants, and/or conditions of this Lease and
such default shall continue for more than ten (10) days after notice from
Landlord to Tenant. If the nature of a default under (b) above is such that it
cannot reasonably be cured within the aforesaid cure period, and work thereon
shall be commenced within said period and diligently prosecuted to completion
within thirty (30) days after Landlord's notice to Tenant, then Landlord's
rights under this Section shall be inapplicable.
(b)    In the event of any default by Tenant, Landlord may (i) cure Tenant's
default at Tenant's cost and expense, and/or (ii) re-enter the Premises and
remove all persons and all or any property therefrom by any suitable action or
proceeding at law, without being liable for any prosecution therefor or damages
therefrom, and repossess and enjoy the Premises with all buildings, additions,
alterations, and improvements, and Landlord may, at its option, repair, alter,
remodel, and/or change the character of the improvements as it may deem fit,
and/or (iii) at any time relet the Premises or any part or parts thereof, as the
agent of Tenant or in Landlord's own right, and/or (iv) terminate this Lease
upon not less than five (5) days' notice to Tenant. The exercise by Landlord of
any right granted in this Section shall not relieve Tenant from the obligation
to make all rental payments and to fulfill all other covenants required by this
Lease at the time and in the manner provided herein and if Landlord so desires
all current and future rent and other monetary obligations due hereunder less
the fair rental value of the Premises (adjusted to reflect the present value of
said obligation as of said date using the statutory judgment interest rate in
making said calculation) shall become immediately due and payable. Tenant
throughout the remaining Term hereof shall pay Landlord, no later than the last
day of each month during the Term, the then current excess, if any, of the sum
of the unpaid rentals and costs to Landlord resulting from such default by
Tenant over the proceeds, if any, received by Landlord from such reletting, if
any, but Landlord shall have no liability to account to Tenant for any excess.
Landlord shall not be required to relet the Premises nor exercise any other
right granted to Landlord hereunder, nor shall Landlord be under any obligation
to minimize Tenant's loss as a result of Tenant's default. If Landlord attempts
to relet, Landlord shall be the sole judge as to whether or not a proposed
tenant is suitable and acceptable.
(c)    In the event of a breach by Tenant of any of the covenants or provisions
hereof, Landlord shall have, in addition to any other remedies which it may
have, the right to invoke any other remedy allowed


13    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




at law or in equity to enforce Landlord's rights or any of them, as if re-entry
and other remedies were not herein provided. Tenant hereby waives its right to
redeem in the event that it shall be dispossessed or this Lease terminated by
reason of any default on its part. Tenant hereby agrees that notice to quit or
surrender possession shall not be required in the event of Tenant's default.
(d)    If Tenant shall at any time be in default hereunder, and if Landlord
shall deem it necessary to engage attorneys to enforce its rights hereunder, the
determination of such necessity to be in the sole discretion of Landlord,
Landlord will be reimbursed by Tenant for its expenses incurred thereby,
including but not limited to court costs and reasonable attorneys' fees.
(e)    The failure of Landlord to insist upon strict performance of any of the
terms, conditions, and covenants herein shall not be deemed to be a waiver of
any rights or remedies that Landlord may have and shall not be deemed a waiver
of any subsequent breach or default in the terms, conditions, and covenants
herein contained except as may be expressly waived in writing.
(f)    The maintenance of any action or proceeding to recover possession, or any
installment or installments of Rent or any other moneys that may be due or
become due from Tenant to Landlord, shall not preclude Landlord from thereafter
instituting and maintaining subsequent actions or proceedings for the recovery
of possession or of any other moneys that may be due or become due from Tenant.
Any entry or reentry by Landlord shall not be deemed to absolve or discharge
Tenant from liability hereunder.
(g)    If at any time during the Term there shall be filed by or against Tenant
or any successor tenant then in possession under this Lease, in any court
pursuant to any statute either of the United States or of any state, a petition
(i) in bankruptcy, (ii) alleging insolvency, (iii) for reorganization, (iv) for
the appointment of a receiver, or (v) for any relief under the Bankruptcy Code,
or if a similar type of proceeding shall be filed, then Landlord may terminate
Tenant's rights under this Lease by notice in writing to Tenant, and thereupon
Tenant shall immediately quit and surrender the Premises to Landlord, but Tenant
shall continue to be liable for the payment of Rent and all other sums due
hereunder.
28.    LANDLORD'S RIGHT TO INSPECT. Upon reasonable prior notice to Tenant,
Tenant agrees to permit Landlord to enter the Premises during Tenant's usual
business hours to inspect the same and show same to prospective tenants or
purchasers.
29.    SURRENDER. Tenant agrees, at the termination of this Lease, whether by
limitation, forfeiture, or otherwise, to quit, surrender, and deliver to
Landlord possession of the Premises with all the buildings and improvements
thereon free from any liens thereon, in good condition and repair, ordinary wear
and tear alone excepted, all of which shall remain the property of Landlord.
Tenant's obligation to observe or perform this covenant shall survive the
expiration or other termination of this Lease.
30.    DEFINITION OF LANDLORD: LIABILITY OF LANDLORD LIMITED. The term
“Landlord” as used in this Lease means only the owner for the time being of the
land which constitutes the Premises so that in the event of any assignment,
transfer, or other conveyance of Landlord's rights under this Lease, Landlord
shall be and hereby is entirely freed and relieved of all covenants and
obligations of Landlord hereunder as to matters occurring subsequent to the date
of said assignment, transfer, or conveyance, and it shall be deemed and
construed without further agreement between the parties or their successors in
interest, or between the parties and the purchaser at any such sale, or the
successor to Landlord by reason of any assignment, transfer, or other conveyance
of Landlord's interest in this Lease, that such purchaser or successor has
assumed and agreed to perform all of Landlord's obligations hereunder. The
preceding sentence shall also be applicable to all successor landlords.
Notwithstanding anything to the contrary provided in this Lease, it is agreed
that Landlord, its successors and assigns, shall have absolutely no personal or
individual liability with respect to any of the terms, covenants, and conditions
of this Lease, and Tenant hereby expressly agrees that it shall look solely to
the equity of Landlord or its successor(s) in interest in the Premises for the


14    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




satisfaction of each and every remedy of Tenant in the event of any breach by
Landlord or by such successor in interest of any of the terms, covenants, and
conditions of this Lease to be performed by Landlord, such exculpation of
personal liability to be absolute and without any exception whatsoever. Tenant
covenants that no execution shall be levied against Landlord, but only against
the Premises, and all judgments shall be so indexed.
31.    BROKER. The parties represent to each other that other than as noted
below, no broker or finder has brought the Premises to the attention of Tenant,
or Tenant to the attention of Landlord, and that no broker or finder is entitled
to a commission or other compensation in connection with this transaction. Each
party agrees to indemnify the other party for all costs and expenses incurred,
including reasonable attorneys' fees, as a result of the claim of any broker or
finder, based on dealings with said party. Notwithstanding the foregoing, the
parties acknowledge that a brokerage fee of Thirty-One Thousand Eight Hundred
Ninety-One and 20/100 Dollars ($31,891.20) is due to Newmark Knight Frank (the
“Broker”) for brokerage services in connection with the Initial Term, and that
Landlord shall be exclusively liable for this fee.
32.    NOTICES. Whenever notice shall be given by either party to the other,
notice shall be in writing addressed to the address of the party being notified
at the address set forth below or to such other address as a party may from time
to time designate by five days' notice to the other party. Notice may only be
given by hand delivery (with receipt), email, nationally recognized express
service which documents receipt of its deliveries, or by postage paid certified
or registered mail with return receipt requested. Each notice which is given,
served, or sent in the manner specified in this Section 32 shall be deemed to
have been given and received as of the date it is delivered or as of the date on
which delivery is refused or unclaimed by the addressee upon presentation.
Notice addresses are as follows:
LANDLORD:
TENANT:
For notices:
For notices
UEC Properties, LLC
UEC Electronics , LLC
3024 Jasper Blvd
5914 Howard Street
Sullivan’s Island, SC 29482
Hanahan, SC 29410
philip@ufkeseng.com
Attention:
Dave Modeen - President
DavidModeen@uec-electronics.com
 
For Rent payments:
ACH to Bank Provided
 
 



33.    HOLDING OVER. Tenant may not remain upon the Premises after the day of
expiration of the Term without Landlord's written approval. With Landlord's
approval, Tenant shall become a tenant-at-will and any such holding over shall
not constitute an extension of the Lease. During such holding over, Tenant shall
pay 150% of the Rent in effect as of the expiration of the Term. If Tenant holds
over without Landlord's written consent, Tenant shall also be a tenant at
sufferance and shall pay 125% of the then-effective Rent until Tenant surrenders
possession. Nothing contained herein shall be interpreted to grant permission to
Tenant to holdover or to deprive Landlord of any rights and remedies with
respect thereto. Such occupancy shall be subject to all the terms, covenants and
conditions of this Lease.
34.    OTHER PROVISIONS.
(a)    Entire Agreement. This Lease contains the entire agreement of the parties
and may not be amended, modified, released, or discharged, in whole or in part,
except by an instrument in writing signed by the parties.


15    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




(b)    Captions. The captions contained in this Lease are for convenience and
reference only, and shall not be held to explain, modify, amplify, or aid in the
interpretation, construction, or meanings of the provisions of this Lease to
which they relate.
(c)    Provisions Severable. If any provision of this Lease shall to any extent
be invalid or unenforceable, the remainder of this Lease or the application of
such provision or any portion thereof to any person or circumstances shall not
be affected thereby, and each valid provision or portion thereof shall be
enforceable to the fullest extent permitted by law.
(d)    Relationship of Parties. Nothing contained in this Lease shall be
construed to make the parties partners or joint venturers or to render either of
said parties liable for the debts or obligations of the other, except as
expressly provided in this Lease.
(e)    Successors. Subject to the provisions of this Lease, the covenants,
conditions, and agreements contained herein shall bind and inure to the benefit
of Landlord and Tenant and their respective successors, heirs, and assigns.
(f)    Interest. Whenever this Lease refers to “Interest” same shall be computed
at a rate equal to 12% per annum. If, however, payment of Interest at such rate
by Tenant (or by the tenant then in possession having succeeded to Tenant's
interest in accordance with the terms of this Lease) should be unlawful, that
is, violative of usury statutes or otherwise, then Interest shall, as against
such party, be computed at the maximum contract rate payable by such party.
(g)    Late Payments. Should Tenant fail to pay when due any installment of Rent
or any other sum payable to Landlord under the terms of this Lease, then
Interest shall accrue from and after the date on which any such sum was
originally due, and such Interest together with a late charge of $200.00 to
cover the extra expense in handling such delinquency shall be paid by Tenant to
Landlord at the time of payment of the delinquent sum.
(h)    Applicable Law, Venue. This Lease shall be governed, construed, and
enforced in accordance with the laws of the State of South Carolina. Venue for
any dispute shall be proper solely in Berkeley County, South Carolina. In
addition, the parties agree to mandatorily refer any lawsuit, claim, and/or
dispute resulting in litigation, to the Berkeley County Master-In-Equity for
final disposition, or a Special Referee if the Master-In-Equity has a conflict
of interest.
(i)    Waiver of Trial by Jury. Landlord and Tenant hereby mutually,
intentionally and knowingly waive any and all rights to trial by jury in any
action, proceeding, claim, crossclaim, counterclaim, or third-party complaint
brought by either party for any matters whatsoever arising out of, or in any way
connected with, this Lease, the relationship of Landlord and Tenant, the
Premises, any business thereon, pre-lease discussion or negotiations, or any
other matter whatsoever between or involving the parties.
(j)    Force Majeure. Neither Landlord nor Tenant shall be liable for any delay
or failure to perform its nonmonetary obligations hereunder due to (and the time
for performance of any covenant shall be deemed extended by the time last due
to) any causes beyond its reasonable control, including, without limitation,
fire, accident, act of the public enemy, war, rebellion, insurrection, sabotage,
transportation delay, shortages of material, labor, energy or machinery, or act
of God, act of government or the judiciary.
(k)    Memorandum of Lease. Promptly upon Tenant’s request, Landlord agrees to
execute (and acknowledge) and deliver to Tenant a memorandum of this Lease in
recordable form.
(l)    Return of Termination Option Check under Previous Lease as a Condition to
Tenant’s Obligations Hereunder. It shall be a condition to all of Tenant’s
obligations under this Lease (but not to


16    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




the effectiveness of this Lease or to the Landlord’s obligations under this
Lease) that Tenant shall have received back from Landlord, uncashed and
undeposited, the check in the amount of One Hundred Thousand Dollars
($100,000.00) that Tenant delivered to Landlord pursuant to the exercise of its
termination option under Section 34(k) of the lease relating to the Premises
between Landlord and Tenant dated October 31, 2014.




[SIGNATURES ON THE FOLLOWING PAGE]






17    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Lease under seal as of the
Effective Date.
LANDLORD:
WITNESSES:                        UEC Properties, LLC,
a South Carolina limited liability company
Name:     /s/ Rebecca A. Ufkes                By:    /s/ Philip J.
Ufkes            
Name: Philip J. Ufkes
   Rebecca A. Ufkes                    Title: Managing Member


TENANT:
WITNESSES:                        UEC Electronics, LLC,
a South Carolina limited liability company
Name:     /s/ Nancy Straight                By:     /s/ David M.
Modeen            
Name:    DAVID M. MODEEN            
Name:     NANCY STRAIGHT                Title:     PRESIDENT                
Director of Strategic Planning


18    [initials of signatories]


[initials of signatories]

--------------------------------------------------------------------------------




EXHIBIT “A”


Premises
5914 & 5918 Howard Street


All that lot, piece or parcel of land, together with the buildings and
improvements thereon, situate, lying and being in St. James Goose Creek Parish,
Berkeley County, S.C., being enclosed and contained within the lines lettered
“A” – “B” – “C” – “D” – “E” – “F” – “A” (legal description not closed on prior
deed due to a scriveners error) as shown on a plat entitled “PLAT OF TRACT OF
LAND, LETTERED “A” – “B” – “C” – “D” – “E” – “F”, LOCATED IN ST. JAMES GOOSE
CREEK PARISH, BERKELEY COUNTY, S.C. ALSO A RAILROAD SIDING WITH 16 FEET RIGHT OF
WAY, LETTERED “H” – “J” – “K” – “L” ALSO LOTS 1 AND 2 BLOCK C, AS SHOWN ON A
PLAT OF PORT PARK SUBDIVISION…” prepared by Joseph Needle, CE dated October 16,
1961, and recorded in the RMC Office for Berkeley County, in Plat Cabinet M at
page 155, reference hereby made to said plat for a more complete description
thereof and butting and bounding as shown thereon.


This being the same property conveyed to UEC Properties, LLC by Paula Steinberg
Farbman, Samuel Steinberg, Jack K. White, Louise J. Small, Dorothy M. Small,
Robert L. White and Anna Lea P. Steinberg by deed dated May 29, 2001, and
recorded in the ROD Office for Berkeley County on May 31, 2001, in Book 2276,
page 72.


TMS: 265-15-06-028


5906 Howard Street


All those certain lots, pieces or parcels of land, with the buildings and
improvements thereon, situate, lying and being in Port Park Subdivision,
Berkeley County, South Carolina, designated as Lots 1 and 2, in Block C, on a
plat of Port Park Subdivision made by J. O'Hear Sanders, Jr., CE dated January,
1949, and recorded in the Clerk of Court's office for Berkeley County in Plat
Book F, page 53A and having such shape, metes, bounds and location as are shown
thereon, to which reference is hereby craved for a fuller description.


This being the same property conveyed to UEC Properties, LLC by deed of Carolina
Towing and Recovery, Inc. dated March 28, 2012, and recorded in the Berkeley
County ROD Office on March 28, 2012, in Book 9386, pager 307.


TMS: 265-15-06-029










19    [initials of signatories]


[initials of signatories]